Citation Nr: 1209956	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-04 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a non-service connected death pension.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant reports that her deceased spouse had active service in the Cambodian Army from April 1970 to April 1975.  The appellant's spouse died in November 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDING OF FACT

The appellant's spouse did not perform active military service in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant's spouse is not a veteran for the purposes of eligibility for a non-service connected pension.  38 U.S.C.A. §§ 101, 106, 107, 1521 (West 2002); 38 C.F.R. §§ 3.7, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the appellant.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant contends that she is eligible for a non-service connected death pension based on her spouse's service in the Cambodian Army.  She contends that her spouse performed service in support of U.S. operations in Vietnam from April 1970 to April 1975.

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) (2011).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active military, naval, or air service" includes active duty, active duty for training, and inactive duty.  38 U.S.C.A. § 101 (24).  The term "active duty" means full time duty in the Armed Forces.  38 C.F.R. § 101 (21).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard including reserve components thereof.  38 U.S.C.A. § 101 (10).  Statutes and regulation provide that certain individuals and groups are considered to have performed active military, naval, or air service.  38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7.  The Cambodian Army and its soldiers are not among those individuals or groups listed in the statutes and regulation.

In November 2008, VA received a claim for pension.  It was reported that the appellant's spouse had entered service in April 1970 in Battambang Province Cambodia and left service in April 1975 in Sereysophorn Battambang Cambodia.  No service number was listed.  In a witnessed statement received in July 2009, the appellant reported that her spouse had military service in the "Cambodia Army" and provided dates and places of service.

For the purpose of establishing eligibility for pension benefits, VA may accept evidence of service submitted by the claimant without verification from the service department if the evidence is a document issued by the service department; is certified by certain other parties; contains the needed information as to length, time, and character of service; and in the opinion of VA adjudicators is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification from the service department. 38 C.F.R. § 3.203

The Board concludes that eligibility for a non-service connected death pension is not warranted because the appellant's spouse did not perform active military, naval, or air service in the Armed Forces of the United States or was not an individual or member of a group considered to have performed such service.  Therefore, the appellant's spouse is not a veteran for the purposes of a non-service connected pension.  Notably, the appellant does not contend that her spouse was on active duty in the Armed Forces of the United States but rather that he was as a member of the Cambodian Army.  That he did not perform active service in the United States Armed Forces is not in dispute and further VA assistance to obtain Department of Defense documents or verification is not warranted.  The Board need not reach a determination whether the evidence presented is sufficient to demonstrate that the appellant's spouse did serve in the Cambodian Army at the contended times and places or that he did perform services in support of U.S. military operations because this form of service is not recognized as active military, naval, or air service in the Armed Forces of the United States for VA pension purposes.  This is a case where the law is dispositive.  Basic eligibility for a non-service-connected disability pension is precluded based on the nature of the foreign military service as reported by the appellant.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to nonservice-connected death pension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


